Citation Nr: 0611591	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  02-12 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for dyshidrosis eczema of the hands, tinea pedis and 
onychomycosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from July 1961 to July 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision rendered by the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In April 2004, the Board remanded the matter to the RO.  In 
November 2005, the RO issued a supplemental statement of the 
case and continued the denial of the claim.   

Finally, in April 2004, the Board referred a claim for 
service connection for an acquired psychiatric disorder, 
claimed as secondary to service-connected disability.  It 
does not appear that the RO has adjudicated this claim.  
Accordingly, it is once again referred to the RO for 
appropriate action.  


FINDING OF FACT

Dyshidrosis eczema of the hands, tinea pedis and 
onychomycosis are shown to affect approximately 25 percent of 
the entire body; ulceration, extensive exfoliation, crusting, 
or systemic or nervous manifestations are not shown.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
dyshidrosis eczema of the hands, tinea pedis and 
onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Code 7806 (2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions under applicable 
law and regulations.  In an August 2001 letter the RO advised 
the appellant of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the appellant was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the appellant.  In December 2001, the veteran was 
granted a higher rating, but expressed his disagreement with 
the rating assigned.  Thereafter, in a April 2004 letter, the 
veteran was again advised of the VCAA requirements and was 
told to submit any evidence in his possession support of the 
claims.  Finally, the letter advised the veteran of the 
evidence it had received in connection with the claims.  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Based on the above, the 
Board concludes that the defect in the timing of the VCAA 
notice is harmless error. 

In addition, it appears that all necessary development has 
been completed.  The veteran identified VA outpatient 
treatment records in connection with the claims.  The RO has 
obtained the treatment records.  In addition, the RO obtained 
identified records from the Northeast Hospital Corporation, 
Mass General Hospital, and S. A., M.D.  Moreover, the veteran 
was afforded VA examinations, as described in greater detail 
below. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
discussed the Veterans' Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue of increased ratings.  
Because this claim is being denied, any other notice 
requirements beyond those cited for increased rating claims, 
are not applicable, as this denial renders any effective date 
issue moot.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this claim would not cause any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

Background and Analysis

Service connection for dyshidrosis was granted by an initial 
rating decision in October 1996.  The RO found that the 
disability affected the hands and the feet.  An initial 10 
percent evaluation was assigned.  

In August 2001, the veteran claimed entitlement to an 
increased rating.  In the December 2001 decision, on appeal, 
the RO granted a 30 percent evaluation for the disability, 
recharacterized as dyshidrotic eczema of hands, tinea pedis 
and onychomycosis.  The veteran disagreed with the 
evaluation, essentially arguing that the disability met the 
criteria for a 50 percent evaluation.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

780
6
Eczema:
Ratin
g

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 
2002)


Effective August 30, 2002, the rating criteria for skin 
disorders were revised.  See 67 Fed. Reg. 49,590-99 (July 31, 
2002); see also corrections at 67 Fed. Reg. 58,448 (Sept. 16, 
2002) and 67 Fed. Reg. 62,889 (Oct. 9, 2002).  

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2005) (effective 
August 30, 2002)

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  The veteran was informed of the old and new criteria 
for evaluating skin disabilities in the April 2004 Board 
remand, as well as the RO's November 2005 supplemental 
statement of the case.  

In this matter, the veteran contends that he has flare-ups of 
his service-connected skin disability three to four times per 
year.  During flare-ups, he reportedly can not work because 
his limbs are swollen and he has blisters over his entire 
body.  The Board has carefully considered the veteran's 
contentions and reviewed all of the evidence of record but 
finds unfortunately that the preponderance of the evidence is 
against the claim for a disability rating in excess of 30 
percent.  

In later October 2001, the veteran completed a questionnaire 
for an upcoming VA fee basis examination.  He indicated that 
from late June 2001 to that time, he had been on a daily oral 
dose of prednisone.  During a VA fee basis examination in 
November 2001, the veteran reported numbness of his feet, and 
pain and swelling of his hands and feet.  He had been treated 
with oral steroids, and creams, with little success.  While 
there was evidence of dishydrotic eczema on the hands and 
tinea pedis and onychomycosis of the feet, the eczema was 
noted to be "sporadic" in nature.  There were no active 
lesions.  As it pertains to the former rating criteria, the 
condition was not shown to result in ulceration, extensive 
exfoliation or crusting, systemic or nervous manifestations; 
or was exceptionally repugnant.  

A treatment record in December 2001 noted treatment for a red 
rash on the veteran's trunk for six days' duration.  The 
assessment was questionable pityriasis rosea versus 
eczematous, spongiatic eruption.  He was prescribed Lidex 
ointment and Lamisil cream.  

VA outpatient treatment records from December 2001 to June 
2004 do not show further treatment for flare-ups affecting 
the entire body.  Rather, they show dermatologic treatment 
for a lesion of the veteran's back.  The treatment records do 
not show any current active medications for treatment of the 
service-connected skin disability.  They do show that in 2001 
and 2002 he was prescribed fluocinocide cream, clobetasol 
propionate cream, and terbinafine HCL tablets.  From June 
2003 to June 2004 he prescribed sunscreen.  As it pertains to 
the revised rating criteria, while the veteran was treated 
with corticosteroids in 2001 and 2002, the records do not 
show constant or near-constant systemic therapy during that 
time or at any time in a 12-month period.  

The submitted treatment records from Mass General Hospital 
and Northeast Hospital do not show treatment for a skin 
condition, and as such, do not support the claim for a higher 
disability evaluation.  
Finally, during the VA examination in May 2005, there was 
dyshidrotic eczema affecting the palms of the hands and the 
soles of the feet.  The veteran reported that he had been 
treated with topical creams, and, during flare-ups, oral 
prednisone for around two or three weeks.  The examiner 
estimated that dyshidrotic eczema affected 20 percent of the 
body surface area and that onychomycosis of the toenails and 
tinea pedis of the feet affected 5 percent of the body.  The 
examiner further confirmed that the service-connected 
disability did not result in ulceration, exfoliation or 
crusting.  In addition, there was no history of nervous 
manifestations or repugnant causes, constant itching, or 
marked disfigurement.  

Prior to August 30, 2002, the use of steroids to combat the 
effects of the skin disease was not a part of the rating 
criteria; rather, a 50 percent rating was predicated on a 
showing that the skin disease included ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or was exceptionally repugnant.  A review of 
the medical records does not support the criteria for a 50 
percent rating, inasmuch as there was no notation in the 
records evidencing the necessary criteria.

In regards to the revised rating criteria more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period was not shown.  
Thus, under the revised rating criteria, a higher rating 
cannot be awarded.

Additionally, the Board finds that there is no showing that 
the veteran's service-connected skin disability has reflected 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  In this regard, the Board notes that the 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In this 
matter, the RO sought to confirm whether the veteran was 
discharged from employment as a result of his service-
connected skin condition.  A response from his employer, 
however, indicated that the veteran quit employment, but did 
not clarify the reason for his decision to terminate 
employment.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Finally, the Board has considered the veteran's contentions 
that the VA examination was inadequate because it was not 
conducted during a flare up of the service-connected skin 
disability.  The appellant argues that the case of Ardison v. 
Brown requires that the matter be remanded for another 
examination.  In the case of Ardison v. Brown, 6 Vet. App. 
405, 408 (1994), the Court noted the difficulty in scheduling 
an examination for a disease cyclical in the manifestation of 
its symptoms, such as tinea pedis.  The Court held that VA 
must conduct an examination during the active stage of the 
disease.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  In 
so holding, the Court stated: "It is the frequency and 
duration of the outbreaks and the appearance and virulence of 
them during the outbreaks that must be addressed".  Id. at 
407 (quoting Bowers v. Derwinski, 2 Vet. App. 675, 676 
(citing 38 C.F.R. § 4.1 (1991)).  In this matter, there is 
insufficient objective evidence that the veteran's skin 
condition is cyclical.  Flare-ups of the condition, as 
described by the veteran, were not noted in clinical records.  
As such, the Board finds that the VA examination report is 
sufficient for rating purposes, and that a further remand of 
this matter, would unduly delay the appellant's right to a 
timely adjudication of his claim.  


ORDER

An evaluation in excess of 30 percent for dyshidrosis eczema 
of the hands, tinea pedis and onychomycosis is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


